DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said exposed electrically conductive connection structure configured for a direct electric connection to an electronic periphery” in lines 9-11. It is unclear how there is direct electrical connection between the electrically conductive connection structure 110 and the electronic periphery 173 (applicant’s Fig. 7) since there are multiple intervening structures (e.g. 120, 118 & 172) between the electrically conductive connection structure 110 and the electronic periphery 173. Clarification/correction is required.
Claims 2-5 are rejected for being dependent on claim 1.
Claim 6 recites “wherein the at least one electrically conductive connection structure has a direct vertical electric connection to the at least one further component.” in lines 13-15. It is unclear how there is direct electrical connection between the electrically conductive connection structure 110 and one further component 173 (see applicant’s Fig. 7) since there are multiple intervening structures (e.g. 120, 118 & 172) between the electrically conductive connection structure 110 and the electronic periphery 173. Clarification/correction is required.
Claim 7 is rejected for being dependent on claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hu et al. (US PUB. 2019/0341368).
Regarding claim 1, Hu teaches a final component carrier (see the device within the encapsulant 16 in Fig. 7F), comprising: 
a laminated stack having at least one electrically insulating layer structure 16 and/or at least one electrically conductive layer structure (e.g. 131, 141, 142 and/or 143 in Fig. 7F); 
a component 14 having at least one electrically conductive connection structure 13 and embedded in the laminated stack (Fig. 7F); 
wherein the at least one electrically conductive connection structure 13 of the component 14 is exposed with respect to the laminated stack so that a free exposed end of the at least one electrically conductive connection structure 13 of the component 14 is flush with an exterior main surface of the laminated stack (see Fig. 7F), said exposed electrically conducive connection structure 113 configured for a direct electric connection to an electronic periphery in a direction of the laminated stack (see Fig. 7F).
Regarding claim 2, Hu teaches the final component carrier according to claim 1, further comprising at least one of the following features: wherein the at least one electrically conductive connection structure comprises or consists of at least one pillar 13; wherein the at least one electrically conductive connection structure comprises or consists of at least one pad 142 (see Fig. 7F).
Regarding claim 3, Hu teaches the component carrier according to claim 1, wherein the at least one electrically conductive connection structure comprises at least one pad (142, 131 and/or 1431) and at least one pillar 13 on the at least one pad (see Fig. 7F).
Regarding claim 4, Hu teaches the component carrier according to claim 3, wherein the at least one pad comprises at least one of the group consisting of: at least one pad being spaced with regard to a main body of the component 14 by the at least one pillar 1431; at least one pad 142 directly on a main body of the component 14, and spacing the main body of the component 14 with respect to the at least one pillar3 (Fig. 7F).

Regarding claim 6, Hu teaches a system (Fig. 7F), comprising: 
a final component carrier (see the device within the encapsulant 16 in Fig. 7F), the final component carrier comprising: 
a laminated stack comprising at least one electrically insulating layer structure 16 and/or at least one electrically conductive layer structure (e.g. 131, 141, 142 and/or 143 in Fig. 7F); 
a component 14 having at least one electrically conductive connection structure 13 and embedded in the laminated stack; 
wherein the at least one electrically conductive connection structure 13 of the component is exposed with respect to the laminated stack so that a free exposed end of the at least one electrically conductive connection structure 13 of the component 14 flushes with an exterior main surface of the laminated stack (see Fig. 7F); 
at least one further component 10 vertically stacked with the final component carrier and electrically coupled with the embedded component 14 by the at least one electrically conductive connection structure 13, wherein the at least one electrically conductive connection structure 13 has a direct vertical electric connection to the at least one further component 10 (see Hu’s Fig. 7F).
Regarding claim 7, Hu teaches the system according to claim 6, further comprising one of the following features: the at least one further component 10 is a non-embedded component being surface mounted on the final component carrier (see Fig. 7F); the at least one further component 10 is embedded in material of and forms part of a module (10, 17 & 19) being connected with the final component carrier (see Fig. 7F).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/03/22 have been fully considered but they are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894